209 F.2d 954
101 U.S.P.Q. 1
TUPPER CORPORATION, Plaintiff, Appellant,v.TILTON & COOK CO., Defendant, Appellee.
No. 4772
United States Court of AppealsFirst Circuit.

Jan. 28,1954.
Alexander Mencher, New York City, Seder & Seder, Worcester, Mass., on brief, for appellant.
Melvin R. Jenney, Boston, Mass., Kenway, Jenney, Witter & Hildreth, Boston, Mass., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed upon the opinion of the District Court, 113 F.Supp. 805.